UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6643



ALFRED LEE MAULDIN,

                                            Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02002)


Submitted: June 21, 2007                    Decided:    June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Alfred Lee Mauldin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alfred Lee Mauldin seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2241 (2000) petition so he may

refile it as an action under Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Mauldin v. Stansberry, No. 5:07-hc-02002

(E.D.N.C. Apr. 5, 2007).    We modify the district court’s order,

however, to reflect that the dismissal is without prejudice.    We

deny Mauldin’s motions to consolidate this appeal with No. 07-6199,

an unrelated appeal pending in this court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                              AFFIRMED AS MODIFIED




                               - 2 -